UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2012 (Report No. 2) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A This Report on Form 6-K is hereby incorporated by reference into (i) the Registration Statements on Form F-3, Registration Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438 of Orckit Communications Ltd. (the "Company"), and (ii) the Company’s Registration Statements on Form S-8, Registration Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090. CONTENTS Orckit Communications Ltd. (OTCQB: ORCT) today reported results for the third quarter and nine months ended September 30, 2012.The Company's unaudited condensed consolidated statements of operations and balance sheets are set forth below. ORCKIT COMMUNICATIONS LTD. CONSOLIDATED BALANCE SHEETS (US$ in thousands) September30 December 31 ASSETS Current assets: Cash and short term marketable securities $ $ Trade receivables Other receivables Inventories Totalcurrent assets Severance pay fund Property and equipment, net Deferred issuance costs, net - 34 Totalassets $ $ LIABILITIES NET OF CAPITAL DEFICIENCY Current liabilities: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A Adjustments due to convertible notes conversion terms 89 ) Convertible subordinated notes series A, net Total current liabilities Long term liabilities : Convertible subordinated notes, series B Long-term loan from shareholders - Deferred income Accrued severance pay and other Total long term liabilities Total liabilities Capital deficiency ) ) Total liabilities net of capital deficiency $ $ ORCKIT COMMUNICATIONS LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (US$ in thousands, except per share data) Three Months Ended Nine Months Ended September 30 September 30 Revenues $ Cost of revenues Gross profit Research and development expenses, net Selling, marketing, general and administrative expenses Total operating expenses Operating loss ) Financial income (expenses), net ) Adjustments due to Series A and Series B convertible notes 26 Total financial income (expense), net 254 Other income -,- -,- Net loss $ ) $ ) $ ) $ ) Net loss per share - basic $ ) $ ) $ ) $ ) Net loss per share - diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – diluted SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: November 29, 2012 By: /s/Izhak Tamir Izhak Tamir President
